                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MR. KALIF V. GANT                             :      CIVIL ACTION
                                              :
       v.                                     :
                                              :
                                              :
MR. MICHAEL CLARK, Warden,                    :
THE DISTRICT ATTORNEY OF THE                  :
COUNTY OF PHILADELPHIA and                    :
THE ATTORNEY GENERAL OF                       :
THE STATE OF PENNSYLVANIA                     :      NO. 19-5177



                                     MEMORANDUM

Savage, J.                                                             December 23, 2019

       Petitioner Kalif Gant filed a petition for habeas corpus relief claiming that the

Department of Corrections (“DOC”) still lists a withdrawn warrant as an active detainer

against him. He asserts that the detainer will inhibit his eligibility for parole on November

21, 2020 when he reaches the minimum term of his sentence. The Commonwealth

concedes that the warrant was withdrawn on July 11, 2007, and the case was expunged

in 2014. Therefore, the warrant and the detainer should be removed from the DOC

records.

       Petitioner did not exhaust his claim in the state courts. To have the warrant

withdrawn from the DOC’s list of active detainers, petitioner must file a petition for a writ

of mandamus in the Commonwealth Court of Pennsylvania.               Foxe v. PA Dept. of

Corrections, 214 A.3d 308, 315-16 (Pa. Cmwlth. 2019). Therefore, we must dismiss the
habeas petition without prejudice to the petitioner’s right to file a petition for writ of

mandamus in the Commonwealth Court of Pennsylvania. 1




                                         /s/ TIMOTHY J. SAVAGE J.




1 Petitioner should request a DOC internal process to remove the detainer without litigation. He is

advised to present to the appropriate prison official the Commonwealth’s response to his petition as proof
that the warrant no longer exists.
